Citation Nr: 0519469	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  96-43 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served in the Army National Guard from April 1959 
until October 1959, and had active duty service from November 
1959 until September 1962.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1995 
rating decision of the VA Regional Office (RO) in Phoenix, 
Arizona that declined to reopen the claim of service 
connection for PTSD.  The veteran was afforded a hearing 
before a hearing officer at the RO in January 1997.  The 
transcript is of record.  

By a decision entered in December 2000, the Board reopened 
the claim of service connection for PTSD, and remanded the 
case for further development.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The appellant contends that he has PTSD as the result of 
emotionally stressful experiences while serving along the 
Demilitarized Zone (DMZ) in South Korea after the Korean War.  
In correspondence dated in June 2005, his attorney-
representative maintains that further development of the case 
was required before disposition of the issue on appeal.  

Specifically, it was averred that notification pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005) was defective.  It was contended 
that the veteran was not informed that he was responsible for 
submitting evidence to verify stressors that VA was unable to 
substantiate.  The representative thus asserts that a remand 
is indicated for such notice to the appellant.  

The representative states that in VA's attempt to comply with 
the December 2000 remand, it sent erroneous information to 
the U. S Armed Services Center for Unit Records Research of 
(CURR) to verify the death of one of the veteran's 
compatriots as the result of hostile action.  The Board does 
note that the middle initial of the individual was listed as 
P., the RO submitted the correct name, except that the middle 
initial was reported as J. to the CURR for verification 
purposes.  

The record contains a document dated in April 1961 from the 
Headquarters of the U. S. Army Air Force Defense Center 
entitled Special Orders that could assist the CURR in 
corroboration of the claimed stressors.  It is not indicated 
in the record that this document was previously sent to CURR.

Additionally, the representative contends that he has been 
unable to obtain correspondence referred to in the November 
2004 supplemental statement of the case pertaining to 
verification by the CURR.

In view of the above, this case is REMANDED for the following 
actions:

1.  The AMC or RO should send the veteran 
a VCAA letter notifying him of the 
allocation of the burden of producing 
evidence.  In this case, the veteran must 
be asked to substantiate the reported 
stressors that the VA has been unable to 
verify.  

2.  The AMC or RO should refer the 
previously submitted name with the 
corrected middle initial to CURR, and the 
April 1961 Special Orders document from 
the U. S. Army Air Force Defense Center 
to the CURR for verification of that 
person's death, and other relevant 
information pertaining to the unit's 
activities and the events that occurred 
while the appellant was stationed in 
Korea.

3.  The appellant and his representative 
should be forwarded copies of 
correspondence referred to in the 
November 2004 supplemental statement of 
the case pertaining to verification by 
CURR.

4.  After ensuring that development is 
complete, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


